      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 1 of 18




 1   David W. Dow (#007377)
     Jennifer L. Ghidotti (#033071)
 2
     DOW LAW OFFICE
 3   3104 E. Camelback #281
     Phoenix, Arizona 85016
 4   Phone: 480.776.5039
 5   Fax: 480.945.0553
     Ddowlaw1@gmail.com; Jlevine@ddowlaw.com
 6   Attorneys for Plaintiff
 7                           UNITED STATES DISTRICT COURT
 8                               DISTRICT OF ARIZONA

 9    KRYSTOFER LEE,                                   Case No. CV-20-02456-PHX-SMB
10
             Plaintiff,                                FIRST AMENDED COMPLAINT
11
      v.
12
13    CITY OF PHOENIX, a municipality and
      jural entity; SEAN PENA, an individual
14    acting under the color of law; JOHN
15    DOES I-V, an individual(s), acting under
      the color of law, and JANE DOES I-V, an
16    individual(s), acting under the color of
      law; XYZ CORPORATIONS; ABC LLCs
17
18                             Defendants.

19
20         Plaintiff, Krystofer Lee, hereby files her Complaint against Defendants and alleges

21   as follows:
22                            PARTIES ǀ JURISDICTION ǀ VENUE
23
24         1.      Plaintiff Krystofer Lee (“Plaintiff”) is an individual and at all relevant

25   times, was a resident of Maricopa County, Arizona.

26
                                                   1
      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 2 of 18




 1             2.   Defendant City of Phoenix (“COP”) is a municipal and jural entity within
 2   the geographic bounds of Maricopa County, Arizona.
 3             3.   Defendant Sean Pena is an individual and at all relevant times was a
 4   resident of Maricopa County, Arizona. At all relevant times, Defendant Pena was acting
 5   in his individual capacity and in his official capacity as a Phoenix Police Officer.
 6             4.   At the time of events relevant herein, Defendant Pena was acting within the
 7   course and scope of his employment with this governmental entity.
 8             5.   Defendants John or Jane Doe are the unnamed, as-yet unidentified
 9   individuals, including but not limited to any and all police officers that were present
10   during the incident and may be responsible, in part, for the actions/inactions described
11   herein.
12             6.   Defendants John or Jane Does are also the unnamed, as-yet unidentified
13   individuals who were responsible for investigating the sexual assault of Defendant Pena’s
14   first victim (“Victim A”).
15             7.   Defendants John or Jane Does are also the unnamed, as-yet unidentified
16   individuals who were responsible for employing and retaining Defendant Pena with the
17   City of Phoenix, specifically Phoenix Police Department. This includes, but is not limited
18   to those who reviewed Defendant Pena’s employment Application and were responsible
19   for determining whether Defendant Pena held the mental, psychological and/or emotional
20   capabilities required for a position within law enforcement, or were otherwise responsible
21   for the policies and procedures within the City of Phoenix to ensure Applicants fitness for
22   duty as a City of Phoenix Police Officer.
23             8.   Upon information and belief, DOES I-X, ABC Corporations I-X and XYZ
24   LLC’s are corporations, partnerships, limited liability companies, individuals or other
25   incorporated or unincorporated associations whose true names are presently unknown to
26   Plaintiff, but who are or may be liable to Plaintiff for the inactions and actions alleged in
                                                   2
      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 3 of 18




 1   Plaintiff’s Amended Complaint. If and when the true names of such fictitious defendants
 2   become known, Plaintiff will seek leave of the Court to amend her Amended Complaint
 3   to set forth their true names, capacities and relationships and request that the second
 4   Amended Complaint relate back to the date the Original Complaint was filed. Such
 5   entities may be responsible for the actions/inactions described herein.
 6          9.     Jurisdiction and venue are proper in Maricopa County, Arizona since
 7   Defendants reside and/or caused events to occur in Maricopa County, from which the
 8   facts giving rise to this Amended Complaint occurred.
 9          10.    This court has personal and subject matter jurisdiction over the parties and
10   this Amended Complaint.
11          11.    This case is not subject to Arbitration.
12          12.    Plaintiff demands a jury trial on all issues triable by jury.
13                           FACTS GENERAL TO ALL COUNTS
14          13.    On or about June 1, 2019, Plaintiff was walking by herself in the area of
15   23rd Ave and St. Anne Avenue, which is located in Phoenix, Arizona. Plaintiff is
16   informed and believed this was outside of Defendant Pena’s patrol area. The COP would
17   have immediately known through its monitoring that Defendant Pena was outside of his
18   assigned patrol area. Plaintiff is informed and believes Victim A was also sexually
19   assaulted and harassed outside of Defendant Pena’s assigned patrol area.
20          14.    Plaintiff was approached by multiple Phoenix Police Officers, who upon
21   information and belief were responding to an alleged “welfare check”. Police, without
22   probable cause, demanded to search Plaintiff’s purse.
23          15.    Despite the fact that Defendant Pena had a prior allegation of sexual assault
24   against another victim (“Victim A”), the other Phoenix Police Officers left the scene
25   leaving Plaintiff alone with Defendant Pena. Plaintiff was put in handcuffs and placed in
26
                                                   3
      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 4 of 18




 1   Defendant Pena’s police vehicle with only Defendant Pena as he was driving a single
 2   man unit.
 3          16.     While Plaintiff sat in the back of the City of Phoenix’s patrol vehicle,
 4   Defendant Pena sexually harassed Plaintiff when he made many remarks to Plaintiff
 5   about how pretty she was and that he likes “Black girls”. Defendant Pena continued
 6   making lude and harassing comments throughout his entire encounter with Plaintiff.
 7          17.     Defendant Pena drove Plaintiff to a vacant lot located on 11th Ave and West
 8   Lynne Lane, which is located in Phoenix, Arizona. Defendant Pena removed Plaintiff’s
 9   handcuffs and told Plaintiff to get into the front seat of his City of Phoenix police vehicle.
10          18.     Defendant Pena used his position as a Police Officer to force sexual
11   conduct with Plaintiff.
12          19.     Defendant Pena, without consent, grabbed Plaintiff’s breasts and fondled
13   Plaintiff’s breasts.
14          20.     Defendant Pena forced Plaintiff to grab his penis and Defendant Pena told
15   Plaintiff to masturbate his penis. In fear for her life, Plaintiff complied.
16          21.     Defendant Pena then forced Plaintiff’s head towards his penis, where
17   Defendant Pena demanded Plaintiff to conduct oral sex. Plaintiff, in fear for her life,
18   performed oral sex on Defendant Pena.
19          22.     Defendant Pena then forced Plaintiff to masturbate Defendant until he
20   ejaculated. Plaintiff complied in fear for her life and then exited the patrol vehicle.
21          23.     After Plaintiff was out of the vehicle, Defendant Pena made harassing and
22   intimidating comments to Plaintiff, including but not limited to that they would do this
23   again and to meet him at the spot the following day. As Defendant Pena knew where
24   Plaintiff lived, she was again in fear for her life.
25
26
                                                     4
      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 5 of 18




 1          24.    The sexual assault and/or sexual harassment described herein occurred both
 2   while Plaintiff was in custody and after Defendant Pena released Plaintiff from his
 3   custody.
 4          25.    In November 2019, Plaintiff reported Defendant Pena to the City of
 5   Phoenix.
 6          26.    Upon information and belief, Phoenix Police Department investigated the
 7   allegations and AVL records from Pena’s patrol vehicle confirmed that Defendant Pena’s
 8   City of Phoenix police vehicle was located at 11th Avenue and West Lynne Lane for
 9   approximately ten minutes.
10          27.    Upon information and belief, in November 2019, Defendant Pena was
11   placed on Administrative Leave with the City of Phoenix.
12          28.    On or about August 13, 2020, Defendant Pena was indicted and is currently
13   facing numerous criminal charges for several Sexual Assaults in violation A.R.S. § 13-
14   1406(A).
15          29.    On or about August 13, 2020, Defendant Pena was indicted and is currently
16   facing criminal charges for Unlawful Sexual Conduct by a Police Officer in violation
17   A.R.S. § 13-13-1412(A).
18                             DEFENDANT CITY OF PHOENIX
19          30.    Upon information and belief, despite Phoenix’s size and rate of population
20   growth, its police department continues to face a shortage of officers on the streets.
21          31.    Upon information and belief, with less officers patrolling, and resources
22   spread thin, Phoenix Law Enforcement Association describes the morale within the
23   Phoenix Police Department as low; the officers feel unsupported from the city and that
24   their collective voice is going unheard.
25          32.    Upon information and belief, the Phoenix Police Department has over 300
26   fewer officers compared to ten years ago and remaining officers are working overtime.
                                                5
      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 6 of 18




 1   Thus, the structural deficiencies in the city were exacerbated by growing number of less
 2   experienced officers and shortages.
 3          33.    At all relevant times, Jeri Williams (“Williams”) was the Chief of Police
 4   for the City of Phoenix Police Department (“PPD”) with the ultimate authority to control
 5   and supervise and is responsible for the actions of its officers and agents. PPD, through
 6   Williams, has the authority and responsibility to establish policies, practices, customs,
 7   procedures, protocols and training for the PPD.
 8          34.    Defendant City of Phoenix, through Williams and PPD, either failed to
 9   properly hire, supervise, discipline, monitor, retain, terminate and/or train its employees
10   and/or failed to establish policies and procedures that would prevent individuals that were
11   not fit for duty from being hired, employed and retained as a police officer within the
12   City of Phoenix Police Department.
13          35.    According to publicly available information found at
14   https://policecrime.bgsu.edu/Home/Map, between 2005-2015 the City of Phoenix
15   employed as police officers eight (8) police officers who were arrested for sexual related
16   offenses, one of which was on duty at the time of the sexual assault. This does not
17   include officers who were disciplined for sexual related offenses, but not charged
18   criminally.
19          36.    As such, Defendant City of Phoenix’s alleged policies and procedures led
20   to Plaintiff’s injuries as Defendant City of Phoenix’s alleged policies or customs reflect a
21   deliberate indifference to the constitutional rights of its inhabitants, including Plaintiff, as
22   the City of Phoenix has historically and systemically failed to ensure that its officers are
23   mentally, emotionally, and/or psychologically fit for duty, likely because of the need for
24   officers.
25          37.    Upon information and belief, Defendant Pena was hired by City of Phoenix
26   as a Phoenix Police officer in or around 2017.
                                                 6
      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 7 of 18




 1          38.     Upon information and belief, on August 26, 2018, nearly one year prior to
 2   Plaintiff’s sexual assault and approximately one year after Defendant Pena was hired by
 3   City of Phoenix as a Phoenix Police Officer, another Victim (“Victim A”) reported to
 4   Phoenix Police that she was sexually assaulted by Defendant Pena.
 5          39.     Thus, Defendant City of Phoenix has failed to recruit officers who will not
 6   commit constitutional violations on its citizens. Defendant City of Phoenix has failed to
 7   train its employees to properly administer employment examinations to determine
 8   whether Applicants applying for employment within Phoenix Police Department are fit
 9   for duty and/or Defendant City of Phoenix has failed to implement adequate hiring
10   policies and procedures to prevent perverse and heinous individuals like Defendant Pena
11   from employment within City of Phoenix.
12          40.     Upon information and belief, Victim A alleged that Defendant Pena forced
13   oral/penile sex while she was handcuffed in the back seat of his patrol vehicle.
14          41.     Despite Defendant City of Phoenix’s knowledge of Defendant Pena having
15   sexually assaulted Victim A, Defendant Pena maintained his employment with Defendant
16   City of Phoenix.
17          42.     Upon information and belief, Defendant Pena sexually assaulted a different
18   third victim (“Victim C”) in August 2019.
19          43.     Defendant City of Phoenix knew of Defendant Pena’s deplorable conduct
20   and history of sexual misconduct as Defendant Pena had sexually assaulted at least
21   Victim A while working in his position as a City of Phoenix Police Officer, which was
22   eleven months prior to Defendant Pena having sexually assaulted Plaintiff. Despite this
23   knowledge, Defendant City of Phoenix failed to discipline Defendant Pena who was
24   retained by Defendant City of Phoenix after Victim A’s sexual assault, which caused
25   Plaintiff’s assault.
26
                                                  7
      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 8 of 18




 1          44.    Additionally, despite Defendant City of Phoenix’s knowledge of Victim
 2   A’s sexual assault, Defendant City of Phoenix failed to properly supervise Defendant
 3   Pena as he patrolled the streets of Phoenix alone in a one-man unit. Considering the
 4   gross allegations, Defendant City of Phoenix should have, at minimum, enforced
 5   enhanced supervision and oversight. Instead, it allowed Defendant Pena to roam free as a
 6   predator in a single man unit interfacing with pedestrians.
 7          45.    City of Phoenix’s failure to adequately investigate Victim A’s allegations,
 8   discipline and supervise Defendant Pena empowered Defendant Pena to commit
 9   additional acts of sexual violence. Thus, Defendant City of Phoenix had a policy or
10   custom of failing to properly supervise, investigate and discipline officers who had
11   allegedly committed prior instances of sexual assault.
12          46.    Defendant City of Phoenix has failed to develop adequate policies and
13   training relating to sexual assault and harassment by its officers. It does not have
14   appropriate further review when investigating its own officers, Defendant City of
15
     Phoenix lacks a disciplined remedial structure and Defendant City of Phoenix does not
16
     appropriately hold first line supervisors accountable for inadequate investigation or
17
     review of sexual assault and harassment.
18
            47.    Proper leadership, training (including monitoring) and oversight were
19
     ignored by the City. This pattern or practice of Constitutional violations that result in
20
     part from the structural problems.
21
22          48.    City of Phoenix has failed to develop adequate policies and training relating

23   to sexual assault and harassment by its officers, which includes but is not limited to

24   holding supervisor’s accountable for actions of their subordinates.
25
26
                                                   8
      Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 9 of 18




 1          49.    When policy does not clearly delineate supervisor responsibilities,
 2   supervisors frequently neglect it and upon information and belief there is no watch
 3   commander referred for further review and Plaintiff is aware of no cases where a first line
 4
     supervisor was held accountable for the deficient investigation or review of a sexual
 5
     assault and harassment.
 6
            50.    Upon information and belief, there is: (1) inadequate first line review of
 7
     sexual assault and harassment by officers; (2) insufficient on scene investigations; and (3)
 8
     No requirement that supervisor’s investigate all allegations of sexual assault and
 9
10   harassment.

11          51.    Defendant City of Phoenix had prior notice of Defendant Pena’s deplorable

12   acts of sexual violence upon women in the community, yet failed to properly discipline

13   Defendant Pena and remove Defendant Pena from his position of power as a Phoenix

14   Police Officer.

15          52.    Thus, Defendant City of Phoenix failed to provide appropriate leadership,

16   training and oversight. Defendant City of Phoenix’s failure to supervise patrol officers’

17   and adequately investigate claims of sexual assault and harassment by its officers has

18   occurred at every level, from front line supervisors (sergeant), investigation and review,

19   to chain of commands secondary review of investigation, to final review by command

20   staff. Supervisions must take a more active role in demanding improved reporting, more

21   careful on scene investigations and more thorough secondary review.

22          53.    Defendant City of Phoenix has failed to train and/or supervise its

23   employees regarding investigating officer-involved allegations of sexual misconduct as

24   Defendant City of Phoenix’s failure to adequately investigate Victim A’s allegation

25   caused Defendant Pena to remain employed by City of Phoenix as a police officer in a

26   single unit, which caused Plaintiff’s sexual assault.
                                                   9
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 10 of 18




 1          54.      Defendant City of Phoenix failed to properly train and/or supervise its
 2   officers who failed to properly and thoroughly investigate Defendant Pena’s first sexual
 3   assault of Victim A, including but not limited to failing to adequately ask questions,
 4   failing to subject Defendant Pena to a lie detector test or otherwise failing to adequately
 5   investigate Victim A’s sexual assault.
 6          55.      Defendant City of Phoenix failed to implement adequate policies and
 7   procedures to ensure proper measures were taken to investigate Victim’s A’s assault,
 8   such as administering a lie detector test to Defendant Pena, to prevent perverse and
 9   heinous individuals like Defendant Pena from continuing employment within City of
10   Phoenix.
11                                                DAMAGES
12          56.      Plaintiff hereby incorporates by reference all paragraphs as though fully set
13   forth herein.
14          57.      As a result of Defendants’ conduct, Plaintiff has suffered and continues to
15   suffer severe emotional distress, for which she has sought mental health
16   treatment/counseling.
17          58.      As a result of Defendants’ conduct, Plaintiff’s emotional trauma includes,
18   but is not limited to PTSD, panic attacks, anxiety, poor quality of sleep and depression.
19          59.      As a direct result of Defendants’ conduct, Plaintiff’s relationship with her
20   family has been negatively affected.
21          60.      As a result of Defendants’ conduct, Plaintiff has incurred medical expenses,
22   diminution in earning capacity, lost wages future medical treatment and has developed a
23   fear of the police.
24                                       COUNT ONE
           Federal Civil Rights Claims Under 42 U.S.C. § 1983 (Violation of Fourteenth
25
         Amendment Substantive Due Process) – By Plaintiff against Defendant Pena
26
                                                   10
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 11 of 18




 1          61.      Plaintiff hereby incorporates by reference all paragraphs as though fully set
 2   forth herein.
 3          62.      As a citizen of the United States, Plaintiff is entitled to the protection and
 4   benefit of the laws and Constitution of the United States of America.
 5          63.      The Fourteenth Amendment of the United States Constitution declares “nor
 6   shall any State deprive any person of life, liberty, or property, without due process of
 7   law.” See U.S. Const. Amend. 14.
 8          64.      At all relevant times, Defendant Pena was a state actor whose conduct is
 9   subject to 42 U.S.C. § 1983 and the 14th Amendment of the United States Constitution.
10          65.      Plaintiff has a liberty interest in her life and liberty.
11          66.      The circumstances of Defendant Pena’s encounter with Plaintiff shock the
12   conscience and constitute a deprivation of Plaintiff’s liberty interest in violation of the
13   due process clause of the Fourteenth Amendment.
14          67.      Defendant Pena was deliberately indifferent to Plaintiff’s life, safety, health
15   and integrity when without probable cause or reasonable suspicion, Defendant Pena
16   unconstitutionally, and without probable cause, stopped Plaintiff who was walking,
17   searched her purse and placed Plaintiff inside Defendant’s City of Phoenix police vehicle.
18          68.      Defendant Pena was deliberately indifferent to Plaintiff’s life, safety, health
19   and integrity when without Plaintiff’s consent, Defendant Pena fondled Plaintiff’s breasts
20   and forced Plaintiff to engage in masturbatory penile conduct and oral sex.
21          69.      Defendant Pena was afforded time to deliberate over whether his sexual
22   misconduct was in violation of Plaintiff’s liberty interest and despite this opportunity,
23   Defendant Pena committed deplorable acts against Plaintiff, including fondling Plaintiff’s
24   breasts, forcing Plaintiff to engage in masturbatory penile conduct and oral sex; and,
25   making lude and harassing comments to Plaintiff while Plaintiff was seized and after
26   Plaintiff was no longer in custody.
                                                      11
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 12 of 18




 1          70.      Defendant Pena acted with a purpose to harm unrelated to any legitimate
 2   law enforcement objective.
 3          71.      As a direct and proximate result of Defendant Pena actions, Plaintiff
 4   suffered severe personal injuries as more thoroughly described herein.
 5          72.      Plaintiff’s substantive due process rights were violated and she sustained
 6   damages as fully set forth herein.
 7
                                                 COUNT II
 8
                  Federal Civil Rights Claims Under 42 U.S.C. § 1983 (Excessive Force) –
 9                                Plaintiff against Defendant Pena
10          73.      Plaintiff hereby incorporates by reference the preceding paragraphs as

11   though fully set forth herein.

12          74.      The acts and conduct of Defendant Pena constituted an illegal and

13   unconstitutional use of force under the Fourth and Fourteenth Amendments.

14          75.      As a direct and proximate result of the excessive and unreasonable force,

15   Plaintiff sustained the damages more fully described herein.

16                                        COUNT III
17   Monell Federal Civil Rights Claims Under 42 U.S.C. § 1983 (Excessive Force, Sexual
     Misconduct and Sexual Harassment) Unconstitutional Policy and Custom; Failure
18             to Supervise & Discipline; Failure to Train; Negligent Hiring
                          Plaintiff against Defendant City of Phoenix
19
            76.      Plaintiff hereby incorporates by reference the preceding paragraphs as
20
21   though fully set forth herein.

22          77.      Prior to the June 1, 2019 sexual misconduct/sexual assault with Plaintiff,

23   PPD routinely interacted with citizens of Phoenix and Defendant City of Phoenix was
24   aware of an internal problem within the Department of employing individuals as Phoenix
25   police officers who commit sexual related offenses against its citizenry.
26
                                                   12
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 13 of 18




 1          78.     Additionally, as early as August 26, 2018, which was eleven (11) months
 2   prior to Plaintiff’s assault, Defendant City of Phoenix knew or should have known
 3   Defendant Pena sexually assaulted Victim A.
 4
            79.     As such, prior to the June 1, 2019 sexual misconduct/sexual assault against
 5
     Plaintiff, PPD knew that if it did not have adequate policies and procedures to hire,
 6
     monitor, train, retain/terminate, to ensure that its officers were mentally fit for duty, and
 7
     to implement policies and procedures to make sure its Officers would not commit the
 8
     deplorable acts described herein, that such failure would result in the deprivation of
 9
10   United States citizens’ constitutional rights, specifically the right to be free from sexual

11   assault, sexual misconduct, sexual harassment, and excessive force at the hands of law

12   enforcement officers.

13          80.     PPD has failed to implement policies and procedures to ensure only those
14   with the moral and character required to act as a police officers are hired, which amounts
15   to a policy or custom of failing to hire only those who will not violate the constitutional
16   rights of its citizenry.
17
            81.     PPD failed to train its officers on how to adequately screen potential law
18
     enforcement Applicants prior to hiring Applicants and during their employment to ensure
19
     officer fitness for duty, including but not limited to psychological, mental and emotional
20
     fitness.
21
            82.     PPD has failed to implement policies and procedures to adequately
22
     investigate allegations of sexual misconduct, failed to train and/or supervise those
23
24   employees who are tasked to adequately investigate allegations of sexual misconduct by

25   its officers, and has failed to discipline officers who are accused of sexual misconduct.

26   This failure includes, but is not limited to failing to use a polygraph test to determine
                                                    13
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 14 of 18




 1   whether Defendant lied about Victim A’s assault, and its failure to mandate additional
 2   supervision, which amounts to a policy or custom of failing to employ only those who
 3   will not violate the constitutional rights of its citizenry.
 4
            83.     Defendant City does not have appropriate further review when
 5
     investigating its own officers nor does Defendant City appropriately hold first line
 6
     supervisor was held accountable for inadequate investigation or review of sexual assault
 7
     and harassment.
 8
            84.     PPD has failed to implement policies and procedures to adequately
 9
10   terminate and otherwise discipline and remove from a position of power in law

11   enforcement those officers who sexually assault citizens and failed to implement policies

12   and procedures so that these officers are not retained.

13          85.     PPD has failed to train or failed to supervise its employees to ensure proper
14   conduct between its officers and citizens, which was evidenced by the other Phoenix
15   police officers who left the scene and allowed Defendant Pena to ride alone with Plaintiff
16   in his one-man unit.
17
            86.     Defendant City has failed to have adequate policies that address the risks of
18
     biased policing and govern pedestrian stops. City must ensure that its officers understand
19
     the constitutional restrictions that guide pedestrian encounters.
20
            87.     Some City policies, especially related to pedestrians’ encounters, result in
21
     unlawful policing. These include negative street encounters, disproportionately affecting
22
     minorities. PPD has failed to implement mandatory training in regards to proper
23
24   procedures for detention and interactions with citizens as officers may stop

25   disproportionate people of color where no offense.

26
                                                    14
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 15 of 18




 1          88.    Defendant City of Phoenix’s (1) failure to train its employees on how to
 2   property administer employment applications to determine hiring eligibility retention and
 3   fitness for duty and (2) failure to train its employees on how to properly investigate
 4
     allegations of officer involved sexual related offenses amounted to a deliberate
 5
     indifference to the constitutional rights of Plaintiff.
 6
            89.    The deprivation of Plaintiff’s constitutional rights would have been avoided
 7
     if Defendant City of Phoenix did not hire or retain Defendant Pena in its employ, which
 8
     would not have occurred had Defendant City of Phoenix properly trained its officers to
 9
10   vet, screen and investigate individuals prior to their employment with City of Phoenix

11   and properly trained its officers on how to adequately and thoroughly investigate officer

12   related allegations of sexual assault and harassment.

13          90.    The pattern or practice is the product of inadequate policy, training and
14   supervision, City fails to: (1) Properly monitor or investigate sexual assault and
15   harassment by its officers; (2) To implement adequate policies on sexual assault and
16   harassment by its officers; (3) Train other officers regarding sexual assault and
17
     harassment by other officers
18
            91.    Notwithstanding this knowledge, PPD final policymakers, including
19
     Williams, and therefore also Defendant City of Phoenix, made deliberate and conscious
20
     decisions to create inadequate policies and procedures, if any at all. Defendant City of
21
     Phoenix was recklessly and/or deliberately indifferent to the rights of individuals like
22
     Plaintiff.
23
24          92.    Notwithstanding this knowledge, PPD’s final policymakers, including its

25   Chief of Police, and therefore also Defendant City of Phoenix, deliberately and

26   consciously adopted unconstitutional policies of retaining police officers who have
                                                15
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 16 of 18




 1   committed sexual assaults or who were otherwise engaged in sexual misconduct, which it
 2   knew would lead to the deprivation of liberty interest and rights of individuals, including
 3   Plaintiff’s.
 4
            93.     Notwithstanding this knowledge, PPD’s final policymakers , including its
 5
     Chief of Police, and therefore also Defendant City of Phoenix, deliberately and
 6
     consciously adopted unconstitutional policies and procedures of (1) failing to adequately
 7
     screen and vet potential Phoenix Police Department candidates, whether by its failure to
 8
     have adequate policies or procedures or failing to train those employees tasked with
 9
10   Phoenix Police Officer’s employment; (2) failing to adequately investigate allegations of

11   sexual misconduct, whether by its failure to have adequate policies or procedures or

12   failing to train those employees tasked with investigating allegations of sexual

13   misconduct of a newly hired police officer; (3) failed to adequately supervise Defendant
14   Pena, especially after City of Phoenix was on notice of a prior sexual assault, and instead
15   allowed Defendant Pena to patrol the streets in a one man unit.
16          94.     Notwithstanding this knowledge, PPD final policymakers, including its
17
     Chief of Police, and therefore also Defendant City of Phoenix, deliberately and
18
     consciously adopted unconstitutional policies and/or encouraged, tolerated, or ratified
19
     unconstitutional widespread PPD practices and customs.
20
            95.     The policies or customs/practices of Defendant City of Phoenix directly and
21
     proximately caused the violation of Plaintiff’s constitutional rights and other damages as
22
     more fully set forth herein.
23
24          96.     Defendant City of Phoenix directly and proximately caused the violation of

25   Plaintiff’s constitutional rights and other damages as more fully set forth herein, with its

26   encouragement, toleration, ratification, and deliberate indifference to the policies, or
                                                  16
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 17 of 18




 1   patterns, practices, and customs, as well as its deliberate indifference to the need for more
 2   or different employment screening, training, monitoring, supervision, investigation or
 3   discipline that deprives individuals, such as Plaintiff, of rights, privileges and immunities
 4
     secured by the Constitution or laws of the United States and Arizona.
 5
                                       PRAYER FOR RELIEF
 6
            WHEREFORE, for the foregoing reasons, Plaintiff requests the following against
 7
     all Defendants:
 8
            A.     Judgment in favor of Plaintiff in an amount to be proven at trial, including
 9
     compensatory damages; emotional damages; loss of enjoyment of life; loss of wages and
10
     diminution in earning capacity;
11
            B.     Pre and post judgment interest at the highest permissible rate;
12
            C.     Punitive damages in an amount to be determined at trial;
13
            C.     Incurred costs;
14
            D.     An award of attorney fees pursuant to U.S.C. § 1988(b);
15
            D.     Trial by jury as to all issues so triable; and,
16
            E.     For such relief to which Plaintiff may appear entitled and is just and proper.
17
18
            DATED this 7th day of January, 2021.
19
20                                                              DOW LAW OFFICE

21                                                        By:      /s/ David W. Dow
                                                                David W. Dow
22                                                              Jennifer L. Ghidotti
23                                                              DOW LAW OFFICE
                                                                3104 E. Camelback #281
24                                                              Phoenix, Arizona 85016
                                                                Attorneys for Plaintiff
25
26
                                                   17
     Case 2:20-cv-02456-SMB Document 15 Filed 01/07/21 Page 18 of 18




 1
                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on January 7, 2021, I electronically transmitted the attached
 3
 4   document to the Clerk’s Office using the CM/ECF System for filing. I further certify that

 5   on January 7, 2021, I served the attached document by regular mail and email on the
 6
     following parties:
 7
                                        John T. Masterson
 8                                     Joseph E. Leverence
 9                           JONES, SKELTON & HOCHULI, P.L.C.
                               40 North Central Avenue, Suite 2700
10                                     Phoenix AZ, 85004
                                    jmasterson@jshfirm.com
11
                                    jleverence@jshfirm.com
12
                                       Kathleen L. Wieneke
13                                       Christina Retts
14                               WIENEKE LAW GROUP, PLC
                              1095 W. Rio Salado Parkway, Suite 209
15                                      Tempe AZ, 85281
                                Kwieneke@wienekelawgroup.com
16                                cretts@wienekelawgroup.com
17
18
19   By: _/s/ Lena Groen_

20
21
22
23
24
25
26
                                                  18
